 

Exhibit 10(p)

 

EXECUTION COPY

 

SECOND OMNIBUS AMENDMENT

 

THIS SECOND OMNIBUS AMENDMENT (this “Amendment”), dated as of November 17, 2004,
is entered into by and among CALYON NEW YORK BRANCH (successor in interest to
Credit Lyonnais New York Branch) (together with its successors and assigns,
“Calyon New York”), as the Administrative Agent, as a Bank and as a Managing
Agent, JPMORGAN CHASE BANK (formerly known as Bank One, NA (Main Office
Chicago)) (together with its successors and assigns, “JPMorgan Chase”), as a
Bank and as a Managing Agent, RESIDENTIAL FUNDING CORPORATION, as the Collateral
Agent, UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC, as the Servicer, an Originator
and a Seller, UAMC CAPITAL, LLC, as the Borrower and the Buyer, and UNIVERSAL
AMERICAN MORTGAGE COMPANY OF CALIFORNIA, as an Originator and a Seller.
Capitalized terms used and not otherwise defined herein are used as defined in
the related Operative Documents (as defined below).

 

RECITALS

 

WHEREAS, Universal American Mortgage Company, LLC and Universal American
Mortgage Company of California, as Sellers, and UAMC Capital, LLC, as the Buyer,
entered into that certain Master Repurchase Agreement and Addendum to the Master
Repurchase Agreement incorporated therein, dated as of May 23, 2003 (as the same
may be amended, restated, supplemented or modified from time to time, the
“Repurchase Agreement”);

 

WHEREAS, the Borrower, the Administrative Agent and Residential Funding
Corporation entered into that certain Collateral Agency Agreement, dated as of
May 23, 2003, as amended by the First Omnibus Amendment, dated as of December
22, 2003, among UAMC Capital, LLC, as the Borrower, Calyon New York, as a Bank,
a Managing Agent and as the Administrative Agent, JPMorgan Chase, as a Bank and
as a Managing Agent, Residential Funding Corporation, as the Collateral Agent,
and Universal American Mortgage Company, LLC, as the Servicer (the “First
Omnibus Amendment”) (as the same may be amended, restated, supplemented or
modified from time to time, the “Collateral Agency Agreement”);

 

WHEREAS, UAMC Capital, LLC, as the Borrower, Universal American Mortgage
Company, LLC, as the Servicer, Atlantic Asset Securitization Corp., as an
Issuer, Calyon New York, as a Bank, the Administrative Agent and a Managing
Agent, JPMorgan Chase, as a Bank, a Seasonal Bank and a Managing Agent, Jupiter
Securitization Corporation as an Issuer and a Seasonal Issuer, Universal
American Mortgage Company, LLC, as an Originator and a Seller, and Universal
American Mortgage Company of California, as an Originator and a Seller, have
entered into a Loan Agreement dated as of May 23, 2003, as amended by the First
Omnibus Amendment (as the same may be amended, restated, supplemented or
modified from time to time, the “Loan Agreement” and, collectively with the
Repurchase Agreement and the Collateral Agency Agreement, the “Operative
Documents”);

 

WHEREAS, the parties to the Operative Documents hereto desire to amend the
Operative Documents as hereinafter set forth in this Amendment;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows:

 

Section 1. Amendments to Collateral Agency Agreement.

 

(a) Section 3.8(a) of the Collateral Agency Agreement is hereby amended by
deleting the first paragraph thereof in its entirety and replacing it with the
following:

 

(a) At the commencement of each Business Day, and in no event later than 10:00
a.m. (eastern time), the Collateral Agent shall furnish to the Borrower,
Servicer and the Managing Agents by facsimile (a hard copy of which shall not
subsequently be mailed, sent or delivered to any such party, unless so requested
by such party) a duly completed report in the form of Exhibit D-8 hereto (the
“Collateral Agent Daily Report”), specifying and certifying the then total
Collateral Value of the Eligible Mortgage Collateral (including the amount on
deposit in the Collection Account as reported by JPMorgan Chase to the
Collateral Agent) as of the close of business on the previous day, and other
information, all as more fully provided for therein and as set forth on Schedule
I thereto, noting any applicable Exceptions on Schedule I thereto. At the
commencement of each Business Day, and in no event later than 9:00 a.m. (eastern
time), the Servicer shall furnish to the Collateral Agent, either by facsimile
or electronic transmission, (1) a report setting forth (i) all of the Mortgage
Loans (“Released Mortgage Loans”) for which payments that have been deposited
into the Collection Account and accordingly with respect to which the Lenders’
security interest has been released, and (ii) the amount of any payments
(“Unidentified Payments”) that have been deposited into the Collection Account,
to the extent that the Servicer has not identified the Mortgage Loan to which
any such payment relates such that the Lenders’ security interest could be
released, and (2) a duly completed report in the form of Exhibit D-9 hereto (the
“Servicer Subprime Loan Compliance Report”), specifying and certifying the
Subprime Loans that do not meet the Subprime Loan Rating Criteria. The Servicer
shall provide a copy of the report described in (2) of the foregoing sentence to
the Administrative Agent, but a copy of the report described in (1) of the
foregoing sentence shall not subsequently be mailed, sent or delivered to the
Administrative Agent, unless so requested by the Administrative Agent. The
Collateral Agent shall exclude all such Released Mortgage Loans, Unidentified
Payments and Subprime Loans that do not meet the Subprime Loan Rating Criteria
(without duplicating any deduction in respect of the same Mortgage Loan) from
the total Collateral

 

2



--------------------------------------------------------------------------------

Value of the Eligible Mortgage Collateral provided in the Collateral Agent Daily
Report for such Business Day.

 

(b) Section 3.8(a)(i) of the Collateral Agency Agreement is hereby amended by
deleting the words “Conforming Loan or a Jumbo Loan” on the last two lines
thereof and replacing them with the words “Conforming Loan, a Jumbo Loan, a
Subprime Loan or an Alt-A Loan”.

 

(c) Section 4.2(f)(iii) of the Collateral Agency Agreement is hereby amended by
deleting the words “or a Jumbo Loan” and replacing them with the words “, a
Jumbo Loan or a Subprime Loan”.

 

(d) Section 6.2 of the Collateral Agency Agreement is hereby amended by adding a
comma immediately after the words “the Borrower” where they appear on the third
line thereof.

 

(e) Schedule III (Approved Investors) to the Collateral Agency Agreement is
hereby amended by deleting it in its entirety and replacing it with the Schedule
III attached hereto.

 

(f) The definition of Advance Rate in Exhibit D-1 (Definitions) of the
Collateral Agency Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

 

“Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan
(other than a Super Jumbo Loan), ninety-eight percent (98%), (ii) with respect
to an Alt-A Loan, ninety-seven percent (97%) and (iii) with respect to a Super
Jumbo Loan or a Subprime Loan, ninety-five percent (95%).

 

(g) The definition of Approved Investor in Exhibit D-1 (Definitions) of the
Collateral Agency Agreement is hereby amended by adding the words “, as such
Schedule may be updated from time to time as agreed by the parties hereto”
immediately following the words “attached hereto”.

 

(h) Exhibit D-1 (Definitions) of the Collateral Agency Agreement is hereby
amended by adding the following definition immediately after the definition of
the term “Agreement”:

 

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo Loan
or a Subprime Loan) that (1) does not conform to the conventional underwriting
standards of Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by
an Approved Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within
guidelines generally acceptable to industry norms for “Alt-A” loans, (2) has a
demonstrated secondary market, and (3) matches all applicable requirements for
purchase under the requirements of a Take-Out Commitment specifically issued for
the purchase of such Mortgage Loan.

 

3



--------------------------------------------------------------------------------

(i) The definition of Collateral Value in Exhibit D-1 (Definitions) of the
Collateral Agency Agreement is hereby amended by:

 

(i) deleting clause (d) of the proviso in its entirety and replacing it with the
following:

 

(d) at any time, the portion of the total Collateral Value that may be
attributable to Subprime Loans shall not exceed zero percent (0%) of the Maximum
Facility Amount or, during the Seasonal Period, zero percent (0%) of the
Combined Facility Amount; provided, that in determining the amount of Collateral
Value that may be attributable to Subprime Loans, the Subprime Loan Rating
Criteria shall apply;

 

(ii) adding the following paragraph immediately following paragraph (d) of the
proviso:

 

(e) at any time, the portion of the total Collateral Value that may be
attributable to Alt-A Loans shall not exceed twenty percent (20%) of the Maximum
Facility Amount or, during the Seasonal Period, twenty percent (20%) of the
Combined Facility Amount;

 

and

 

(iii) renumbering existing paragraphs (e), (f) and (g) of the proviso to the
definition of Collateral Value as paragraphs (f), (g) and (h), respectively.

 

(j) The definition of Eligible Mortgage Loan in Exhibit D-1 (Definitions) of the
Collateral Agency Agreement is hereby amended by deleting paragraph (b) thereof
it in its entirety and replacing it with the following:

 

(b) that is a Conforming Loan, a Jumbo Loan, a Subprime Loan or an Alt-A Loan;

 

(k) Exhibit D-l (Definitions) of the Collateral Agency Agreement is hereby
amended by adding the following after the definition of Loan Agreement:

 

“Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the fraction,
expressed as a percentage found by dividing (a) the original principal balance
of a Mortgage Loan, plus the value of any other mortgage loans secured by such
property, by (b) the value of the Mortgage Loan, such value being measured by
(i) the appraised value of such property at such time, if the Mortgage Loan is a
refinance of an existing lien or (ii) the lower of the sales price of the
related property at the time of origination of

 

4



--------------------------------------------------------------------------------

the Mortgage Loan or the appraised value of such property at such time, if the
Mortgage Loan is a purchased money loan.

 

(l) The definition of Maximum Facility Amount in Exhibit D-1 (Definitions) of
the Collateral Agency Agreement is hereby amended by deleting the amount
“$150,000,000” and replacing it with “$300,000,000”.

 

(m) Exhibit D-l (Definitions) of the Collateral Agency Agreement is hereby
amended by adding the following after the definition of Mortgage Origination
Date:

 

“Mortgagor Credit Rating” means a credit rating assigned to an Obligor by the
related Originator based on such Originator’s established underwriting
guidelines in effect as of the date of origination and that is in conformity
with accepted secondary market standards for the applicable type of mortgage
loan.

 

(n) The definition of Non-Conforming Loan in Exhibit D-l (Definitions) of the
Collateral Agency Agreement is hereby amended by adding the words “, a Subprime
Loan or an Alt-A Loan” after the words “Jumbo Loan”.

 

(o) Exhibit D-l (Definitions) of the Collateral Agency Agreement is hereby
amended by adding the following after the definition of Servicer Performance
Guaranty:

 

“Servicer Subprime Loan Compliance Report” is defined in Section 3.8(a) of this
Agreement.

 

(p) Exhibit D-l (Definitions) of the Collateral Agency Agreement is hereby
amended by adding the following after the definition of Subordination Agreement:

 

“Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo
Loan or an Alt-A Loan) that (1) is underwritten by an Approved Investor, (2)
matches all applicable requirements for purchase under the requirements of a
Take-Out Commitment specifically issued for the purchase of such Mortgage Loan,
and (3) differs from a Conforming Loan because of the credit quality of the
Obligor, and is originated by the Originator or by a correspondent of the
Originator using the established underwriting guidelines for subprime loans of
the Originator, which are the same underwriting guidelines that the Originator
uses to originate subprime loans for sales into the secondary mortgage market.

 

“Subprime Loan Rating Criteria” means that (i) no more than 10% (by Collateral
Value) of the Subprime Loans shall have Obligors with Mortgagor Credit Ratings
of C or lower, (ii) at least 70% (by Collateral Value) of the Subprime Loans
shall have Obligors with Mortgagor Credit Ratings of A- and (iii) 100% of the

 

5



--------------------------------------------------------------------------------

Subprime Loans shall have a weighted average Loan-to-Value Ratio of no more than
90%. In determining whether Subprime Loans meet these criteria on a given day,
the Collateral Agent shall rely on the information provided by the Servicer on
the Servicer Subprime Loan Compliance Report for such day.

 

(q) Exhibit D-6(a) (Form of Bailee and Security Agreement Letter for Approved
Investors) to the Collateral Agency Agreement is hereby amended by adding the
following below the words “WIRE INSTRUCTIONS TO COLLECTION ACCOUNT:”:

 

Bank Name:   JPMorgan Chase Bank (formerly known as Bank One, NA)

 

(r) Exhibit D-8 (Form of Collateral Agent Daily Report) to the Collateral Agency
Agreement is hereby amended by deleting it in its entirety and replacing it with
the Exhibit D-8 attached hereto.

 

(s) The Collateral Agency Agreement is hereby amended by adding Exhibit D-9
(Form of Servicer Subprime Loan Compliance Report) thereto in the form attached
as Exhibit D-9 hereto.

 

Section 2. Amendments to the Loan Agreement

 

(a) The definition of Advance Rate in Section 1.1 of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

 

“Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan
(other than a Super Jumbo Loan), ninety-eight percent (98%), (ii) with respect
to an Alt-A Loan, ninety-seven percent (97%) and (iii) with respect to a Super
Jumbo Loan or a Subprime Loan, ninety-five percent (95%).

 

(b) The definition of Approved Investor in Section 1.1 of the Loan Agreement is
hereby amended by inserting the following immediately after the last sentence of
the last paragraph thereof:

 

The parties hereto agree that, with respect to Subprime Loans, “Approved
Investor” means only those Persons specifically designated on Schedule II hereto
(as it may be updated from time to time) as an Approved Investor for Subprime
Loans.

 

(c) Section 1.1 of the Loan Agreement is hereby amended by adding the following
definition immediately after the definition of the term “Agreement”:

 

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo Loan
or a Subprime Loan) that (1)

 

6



--------------------------------------------------------------------------------

does not conform to the conventional underwriting standards of Fannie Mae,
Freddie Mac or Ginnie Mae but that is underwritten by an Approved Investor
(other than Fannie Mae, Freddie Mac or Ginnie Mae), within guidelines generally
acceptable to industry norms for “Alt-A” loans, (2) has a demonstrated secondary
market, and (3) matches all applicable requirements for purchase under the
requirements of a Take-Out Commitment specifically issued for the purchase of
such Mortgage Loan.

 

(d) The definition of Collateral Value in Section 1.1 of the Loan Agreement is
hereby amended by:

 

(i) deleting clause (d) of the proviso in its entirety and replacing it with the
following:

 

(d) at any time, the portion of the total Collateral Value that may be
attributable to Subprime Loans shall not exceed zero percent (0%) of the Maximum
Facility Amount or, during the Seasonal Period, zero percent (0%) of the
Combined Facility Amount; provided, that in determining the amount of Collateral
Value that may be attributable to Subprime Loans, the Subprime Loan Rating
Criteria shall apply;

 

(ii) adding the following paragraph immediately following such paragraph (d) of
the proviso to the definition of Collateral Value:

 

(e) at any time, the portion of the total Collateral Value that may be
attributable to Alt-A Loans shall not exceed twenty percent (20%) of the Maximum
Facility Amount or, during the Seasonal Period, twenty percent (20%) of the
Combined Facility Amount;

 

and

 

(iii) renumbering existing paragraphs (e), (f) and (g) of the proviso to the
definition of Collateral Value as paragraphs (f), (g) and (h), respectively.

 

(e) The definition of Eligible Mortgage Loan in Section 1.1 of the Loan
Agreement is hereby amended by deleting paragraph (b) thereof it in its entirety
and replacing it with the following:

 

(b) that is a Conforming Loan, a Jumbo Loan, a Subprime Loan or an Alt-A Loan;

 

(f) The definition of Issuer Facility Amount in Section 1.1 of the Loan
Agreement is hereby amended by (i) deleting the amount “$100,000,000” in clause
(a) thereof and replacing it

 

7



--------------------------------------------------------------------------------

with “$200,000,000” and (ii) deleting the amount “$50,000,000” in clause (b)
thereof and replacing it with “$100,000,000”.

 

(g) Section 1.1 of the Loan Agreement is hereby amended by adding the following
after the definition of Liquidity Agreement:

 

“Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the fraction,
expressed as a percentage found by dividing (a) the original principal balance
of a Mortgage Loan, plus the value of any other mortgage loans secured by such
property, by (b) the value of the Mortgage Loan, such value being measured by
(i) the appraised value of such property at such time, if the Mortgage Loan is a
refinance of an existing lien or (ii) the lower of the sales price of the
related property at the time of origination of the Mortgage Loan or the
appraised value of such property at such time, if the Mortgage Loan is a
purchased money loan.

 

(h) The definition of Maximum Facility Amount in Section 1.1 of the Loan
Agreement is hereby amended by deleting the amount “$150,000,000” and replacing
it with “$300,000,000”.

 

(i) Section 1.1 of the Loan Agreement is hereby amended by adding the following
after the definition of Mortgage Origination Date:

 

“Mortgagor Credit Rating” means a credit rating assigned to an Obligor by the
related Originator based on such Originator’s established underwriting
guidelines in effect as of the date of origination and that is in conformity
with accepted secondary market standards for the applicable type of mortgage
loan.

 

(j) The definition of Non-Conforming Loan in Section 1.1 of the Loan Agreement
is hereby amended by adding the words “, a Subprime Loan or an Alt-A Loan” after
the words “Jumbo Loan”.

 

(k) The definition of Seasonal Bank Commitment Percentage in Section 1.1 of the
Loan Agreement is hereby amended by deleting the words “Schedule II” on the last
line thereof and replacing them with the words “Schedule I”.

 

(l) Section 1.1 of the Loan Agreement is hereby amended by adding the following
after the definition of Servicer Performance Guaranty:

 

“Servicer Subprime Loan Compliance Report” is defined in Section 3.8(a) of the
Collateral Agency Agreement.

 

8



--------------------------------------------------------------------------------

(m) Section 1.1 of the Loan Agreement is hereby amended by adding the following
after the definition of Subordination Agreement:

 

“Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo
Loan or an Alt-A Loan) that (1) is underwritten by an Approved Investor, (2)
matches all applicable requirements for purchase under the requirements of a
Take-Out Commitment specifically issued for the purchase of such Mortgage Loan,
and (3) differs from a Conforming Loan because of the credit quality of the
Obligor, and is originated by the Originator or by a correspondent of the
Originator using the established underwriting guidelines for subprime loans of
the Originator, which are the same underwriting guidelines that the Originator
uses to originate subprime loans for sales into the secondary mortgage market.

 

“Subprime Loan Rating Criteria” means that (i) no more than 10% (by Collateral
Value) of the Subprime Loans shall have Obligors with Mortgagor Credit Ratings
of C or lower, (ii) at least 70% (by Collateral Value) of the Subprime Loans
shall have Obligors with Mortgagor Credit Ratings of A- and (iii) 100% of the
Subprime Loans shall have a weighted average Loan-to-Value Ratio of no more than
90%. In determining whether Subprime Loans meet these criteria on a given day,
the Collateral Agent shall rely on the information provided by the Servicer on
the Servicer Subprime Loan Compliance Report for such day.

 

(n) The definition of Take-Out Commitment in Section 1.1 of the Loan Agreement
is hereby amended by deleting it in its entirety and by replacing it with the
following:

 

“Take-Out Commitment” means:

 

  (A)

with respect to Conforming Mortgage Loans that are included in the Eligible
Mortgage Collateral, a current, valid, binding, enforceable, written commitment
(either in the form of a loan-specific or a forward purchase commitment), issued
by an Approved Investor, to purchase one or more Mortgage Loans from one of the
Originators prior to the date that is 120 days from the date that such Mortgage
Loan first becomes Eligible Mortgage Collateral and at a specified price and in
amounts, form and substance satisfactory to the Managing Agents, which
commitment is not subject to any term or condition (i) that is not customary in
commitments of like nature or (ii) that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, which
commitment has been assigned to the Borrower (partial assignments being
permitted so long as the amount assigned (together with all other Take-Out
Commitments) fully covers the amount of the Eligible Mortgage Collateral) and in
which a perfected and first-priority security interest has been

 

9



--------------------------------------------------------------------------------

 

granted by the Borrower to the Administrative Agent; provided, that upon receipt
of the actual written confirmation (each a “Trade Confirmation”) of such trade
duly executed by one of the Originators and the trade counterparty and promptly
upon request of the Administrative Agent, such Originator must provide such
trade confirmation to the Administrative Agent. The Administrative Agent, on
behalf of the Lenders shall have the right, without notice, to review such Trade
Confirmation at the office of, and with the officers of, any of the Originators
during normal business hours; or

 

  (B) with respect to the Non-Conforming Loans included in the Eligible Mortgage
Collateral, a current, valid, binding, enforceable, written commitment (which
may be transmitted electronically), issued by an Approved Investor, to purchase
loans with characteristics of such Non-Conforming Loans from the Originator from
time to time at a specified price (or a specified spread to an agreed-upon
index) and in amounts, and upon terms, satisfactory to the Managing Agents,
which commitment is not subject to any term or condition (i) that is not
customary in commitments of like nature or (ii) that, in the reasonably
anticipated course of events, cannot be fully complied with prior to the
expiration thereof, the rights but not the obligations under which commitment
have been assigned to the Borrower (partial assignments being permitted so long
as the aggregate amount assigned fully covers the amount of the Eligible
Mortgage Collateral) and in which a perfected and first-priority security
interest has been granted by the Borrower to the Administrative Agent, for the
benefit of the Lenders.

 

(o) Section 3.2(a) of the Loan Agreement is hereby amended by deleting the words
“Schedules I and I” and replacing them with the words “Schedule I and Schedule
II”.

 

(p) Section 6.17 of the Loan Agreement is hereby amended by deleting the last
sentence thereof in its entirety and replacing it with the following:

 

The Borrower shall ensure that each of such Take-Out Commitments (i) shall
reflect only those terms and conditions as are permitted hereunder or are
acceptable to the Administrative Agent and the Managing Agents and (ii) in the
case of Subprime Loans, shall be issued by an Approved Investor specifically
designated on Schedule II hereto as an Approved Investor for Subprime Loans.

 

(q) Section 14.2(d) of the Loan Agreement is hereby amended by deleting the
words “Section 8.1(i), (j), (v) or (w)” and replacing them with the words
“Sections 8.1(i), (j) or (v)”.

 

10



--------------------------------------------------------------------------------

(r) Section 14.2(f) of the Loan Agreement is hereby amended by deleting the
words “Section 13.2” and replacing them with the words “Section 14.2”.

 

(s) Schedule I of the Loan Agreement is hereby amended by:

 

(i) deleting the amount “$100,000,000”, which represents the Bank Commitment of
Calyon New York Branch, and replacing it with “$200,000,000”; and

 

(ii) deleting the amount “$50,000,000”, which represents the Bank Commitment of
JPMorgan Chase Bank (formerly known as Bank One, NA (Main Office Chicago)), and
replacing it with “$100,000,000”.

 

(t) Schedule II of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the Schedule II attached hereto.

 

(u) Exhibit C of the Loan Agreement is hereby amended by making the following
changes to the table on the left side that refers to both banks:

 

(i) deleting the number “150,000,000” where it appears opposite the words “Max
Facility Amount” and replacing it with “300,000,000”; and

 

(ii) deleting the number “110,000,000” where it appears opposite the word
“Availability” and replacing it with “260,000,000”.

 

Section 3. Amendments to the Repurchase Agreement

 

(a) The definition of Advance Rate in Section 1.01 of the Repurchase Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

 

“Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan
(other than a Super Jumbo Loan), ninety-eight percent (98%), (ii) with respect
to an Alt-A Loan, ninety-seven percent (97%) and (iii) with respect to a Super
Jumbo Loan or a Subprime Loan, ninety-five percent (95%).

 

(b) The definition of Approved Investor in Section 1.01 of the Repurchase
Agreement is hereby amended by inserting the following immediately after the
last sentence in the last paragraph thereof:

 

The parties hereto agree that, with respect to Subprime Loans, “Approved
Investor” means only those Persons specifically designated on Schedule II hereto
(as it may be updated from time to time) as an Approved Investor for Subprime
Loans.

 

11



--------------------------------------------------------------------------------

(c) Section 1.01 of the Repurchase Agreement is hereby amended by adding the
following after the definition of Agreement:

 

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo Loan
or a Subprime Loan) that (1) does not conform to the conventional underwriting
standards of Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by
an Approved Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within
guidelines generally acceptable to industry norms for “Alt-A” loans, (2) has a
demonstrated secondary market, and (3) matches all applicable requirements for
purchase under the requirements of a Take-Out Commitment specifically issued for
the purchase of such Mortgage Loan.

 

(d) The definition of Collateral Value in Section 1.01 of the Repurchase
Agreement is hereby amended by:

 

(i) deleting clause (c) of the proviso in its entirety and replacing it with the
following:

 

(c) at any time, the portion of the total Collateral Value that may be
attributable to Subprime Loans shall not exceed zero percent (0%) of the Maximum
Facility Amount or, during the Seasonal Period, zero percent (0%) of the
Combined Facility Amount; provided, that in determining the amount of Collateral
Value that may be attributable to Subprime Loans, the Subprime Loan Rating
Criteria shall apply;

 

(ii) adding the following paragraph immediately following such paragraph (c) of
the proviso to the definition of Collateral Value:

 

(d) at any time, the portion of the total Collateral Value that may be
attributable to Alt-A Loans shall not exceed twenty percent (20%) of the Maximum
Facility Amount or, during the Seasonal Period, twenty percent (20%) of the
Combined Facility Amount;

 

and

 

(iii) renumbering existing paragraphs (d), (e), (f) and (g) of the proviso to
the definition of Collateral Value as paragraphs (e), (f), (g) and (h),
respectively.

 

(e) The definition of Eligible Mortgage Loan in Section 1.01 of the Repurchase
Agreement is hereby amended by deleting paragraph (b) thereof it in its entirety
and replacing it with the following:

 

(b) that is a Conforming Loan, a Jumbo Loan, a Subprime Loan or an Alt-A Loan;

 

12



--------------------------------------------------------------------------------

(f) The definition of Issuer Facility Amount in Section 1.01 of the Repurchase
Agreement is hereby amended by (i) deleting the amount “$100,000,000” in clause
(a) thereof and replacing it with “$200,000,000” and (ii) deleting the amount
“$50,000,000” in clause (b) thereof and replacing it with “$100,000,000”.

 

(g) The definition of Non-Conforming Loan in Section 1.01 of the Repurchase
Agreement is hereby amended by adding the words “, a Subprime Loan or an Alt-A
Loan” after the words “Jumbo Loan”.

 

(h) Section 1.01 of the Repurchase Agreement is hereby amended by adding the
following after the definition of Servicer Performance Guaranty:

 

“Servicer Subprime Loan Compliance Report” is defined in Section 3.8(a) of the
Collateral Agency Agreement.

 

(i) Section 1.01 of the Repurchase Agreement is hereby amended by adding the
following after the definition of Subsidiary:

 

“Subprime Loan” means a Mortgage Loan (other than a Conforming Loan or a Jumbo
Loan) that (1) is underwritten by an Approved Investor, (2) matches all
applicable requirements for purchase under the requirements of a Take-Out
Commitment specifically issued for the purchase of such Mortgage Loan, and (3)
differs from a Conforming Loan because of the credit quality of the Obligor, and
is originated by the Originator or by a correspondent of the Originator using
the established underwriting guidelines for subprime loans of the Originator,
which are the same underwriting guidelines that the Originator uses to originate
subprime loans for sales into the secondary mortgage market.

 

“Subprime Loan Rating Criteria” means that (i) no more than 10% (by Collateral
Value) of the Subprime Loans shall have Obligors with Mortgagor Credit Ratings
of C or lower, (ii) at least 70% (by Collateral Value) of the Subprime Loans
shall have Obligors with Mortgagor Credit Ratings of A- and (iii) 100% of the
Subprime Loans shall have a weighted average Loan-to-Value Ratio of no more than
90%. In determining whether Subprime Loans meet these criteria on a given day,
the Collateral Agent shall rely on the information provided by the Servicer on
the Servicer Subprime Loan Compliance Report for such day.

 

13



--------------------------------------------------------------------------------

(j) The definition of “Take-Out Commitment” in Section 1.01 of the Repurchase
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

 

“Take-Out Commitment” means:

 

  (A) with respect to Conforming Mortgage Loans that are included in the
Eligible Mortgage Collateral, a current, valid, binding, enforceable, written
commitment (either in the form of a loan-specific or a forward purchase
commitment), issued by an Approved Investor, to purchase one or more Mortgage
Loans from one of the Originators prior to the date that is 120 days from the
date that such Mortgage Loan first becomes Eligible Mortgage Collateral and at a
specified price and in amounts, form and substance satisfactory to the Managing
Agents, which commitment is not subject to any term or condition (i) that is not
customary in commitments of like nature or (ii) that, in the reasonably
anticipated course of events, cannot be fully complied with prior to the
expiration thereof, which commitment has been assigned to the Borrower (partial
assignments being permitted so long as the amount assigned (together with all
other Take-Out Commitments) fully covers the amount of the Eligible Mortgage
Collateral) and in which a perfected and first-priority security interest has
been granted by the Borrower to the Administrative Agent; provided, that upon
receipt of the actual written confirmation (each a “Trade Confirmation”) of such
trade duly executed by one of the Originators and the trade counterparty and
promptly upon request of the Administrative Agent, such Originator must provide
such trade confirmation to the Administrative Agent. The Administrative Agent,
on behalf of the Lenders shall have the right, without notice, to review such
Trade Confirmation at the office of, and with the officers of, any of the
Originators during normal business hours; or

 

  (B)

with respect to the Non-Conforming Loans included in the Eligible Mortgage
Collateral, a current, valid, binding, enforceable, written commitment (which
may be transmitted electronically), issued by an Approved Investor, to purchase
loans with characteristics of such Non-Conforming Loans from the Originator from
time to time at a specified price (or a specified spread to an agreed-upon
index) and in amounts, and upon terms, satisfactory to the Managing Agents,
which commitment is not subject to any term or condition (i) that is not
customary in commitments of like nature or (ii) that, in the reasonably
anticipated course of events, cannot be fully complied with prior to the
expiration thereof, the rights but not the obligations under which commitment
have been assigned to the Borrower (partial assignments being permitted so long
as the aggregate amount assigned fully covers the amount of the Eligible
Mortgage Collateral) and in which a perfected and first-priority

 

14



--------------------------------------------------------------------------------

 

security interest has been granted by the Borrower to the Administrative Agent,
for the benefit of the Lenders.

 

(k) Schedule II of the Repurchase Agreement is hereby amended by deleting it in
its entirety and replacing it with the Schedule II attached hereto.

 

Section 4. Amendments to All of the Operative Documents

 

Each reference to “Credit Lyonnais New York Branch” or “Credit Lyonnais” in each
of the Operative Documents, including without limitation any and all schedules
and exhibits to the Operative Documents, shall be deemed to refer to “Calyon New
York Branch” or “Calyon”, respectively. Each reference to “Bank One, NA (Main
Office Chicago)” or “Bank One” in each of the Operative Documents, including
without limitation any and all schedules and exhibits to the Operative
Documents, shall be deemed to refer to “JPMorgan Chase Bank” or “JPMorgan
Chase”, respectively.

 

Section 5. Operative Documents in Full Force and Effect as Amended

 

Except as specifically amended hereby, all of the provisions of the Operative
Documents and all of the provisions of all other documentation required to be
delivered with respect thereto shall remain in full force and effect from and
after the date hereof.

 

Section 6. Miscellaneous

 

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall not constitute a novation of any Operative Document, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein.

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in each respective Operative Agreement.

 

(d) This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

The remainder of this page intentionally left blank.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

ADMINISTRATIVE AGENT,

BANK AND MANAGING AGENT

AGREED:

     

CALYON NEW YORK BRANCH

            By:  

/s/ David C. Fink

           

Name:

 

David C. Fink

           

Title:

 

Managing Director

 

            By:  

/s/ Anthony Brown

           

Name:

 

Anthony Brown

           

Title:

 

Vice President

 

MANAGING AGENT AND BANK

       

AGREED:

     

JPMORGAN CHASE BANK (formerly known as Bank
One, NA (Main Office Chicago)

            By:  

/s/ Beth M. Provanzana

           

Name:

 

Beth M. Provanzana

           

Title:

 

Vice President

 

ORIGINATOR, SERVICER AND SELLER

AGREED:

      UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC             By:  

/s/ Janice Muñoz

           

Name:

 

Janice Muñoz

           

Title:

 

Vice President/Treasurer

 

16



--------------------------------------------------------------------------------

ORIGINATOR AND SELLER

        AGREED:       UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA        
    By:  

/s/ Janice Muñoz

           

Name:

 

Janice Muñoz

           

Title:

 

Vice President/Treasurer

 

BORROWER AND BUYER

AGREED:

      UAMC CAPITAL, LLC             By:  

/s/ Janice Muñoz

           

Name:

 

Janice Muñoz

           

Title:

 

Vice President/Treasurer

 

With respect to Section 1, Section 4, Section 5 and Section 6 hereto only,

 

COLLATERAL AGENT

AGREED:

      RESIDENTIAL FUNDING CORPORATION             By:  

/s/ Susan H. Snyder

           

Name:

 

Susan H. Snyder

           

Title:

 

Director

 

17